Citation Nr: 0739512	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  96-10 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to a temporary total disability rating (TTR) 
under 38 C.F.R. § 4.29 (2007) for a period of residence at 
COPIN House from May 12, 1992 to August 9, 1992.  

2.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD), for the period prior to 
August 12, 1994.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1970.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal of two rating decisions issued by 
the RO.  

In a February 1995 rating decision, the RO, inter alia, 
denied a TTR under 38 C.F.R. § 4.29 for a period of residence 
at COPIN House from May 12, 1992 to August 9, 1992.  A notice 
of disagreement (NOD) with regard to denial of a TTR under 
38 C.F.R. § 4.29 was received in January 1996, and a 
statement of the case (SOC) was issued by the RO later the 
same month.  A substantive appeal was received the following 
month.  

In a September 1995 rating decision issued in October 1995, 
the RO, inter alia, denied entitlement to rating in excess of 
30 percent for PTSD and granted a total rating based on 
individual unemployability (TDIU) for service-connected 
disabilities, effective October 1, 1993.  An NOD with regard 
to denial of an increased rating for PTSD was received in 
February 1996, and an SOC was issued by the RO the following 
month.  A substantive appeal was received in August 1996.  In 
an October 1997 rating decision, the RO assigned a 50 percent 
rating for PTSD, effective from November 1, 1994.  A 
supplemental SOC (SSOC) was issued in October 1997.

In October 1998, the Board remanded the matters on appeal to 
the RO for further development.  Later, in an October 2000 
rating decision, the RO, inter alia, assigned a 70 percent 
rating for PTSD, effective from November 1, 1994.  In a 
November 2002 statement, the veteran indicated that he was 
satisfied with a 70 percent rating for PTSD and that no 
appeal for a higher rat[ing] was warranted.  [However, as 
reflected on the title page, the matter of a rating greater 
than 30 percent for PTSD, for the period prior to August 12, 
1994 (the date of commencement of a TTR from August 12, 1994 
to October 31, 1994) remains for consideration.  After 
accomplishing the requested action, the RO continued the 
denial of the TTR claim (as reflected in a January 2001 
SSOC), and returned the matters on appeal to the Board.  

In May 2002, the Board determined that further evidentiary 
development was warranted in this appeal, and case, and 
undertook such development pursuant to the provisions of 
38 C.F.R. § 19.9 (2002).  The Board notified the veteran and 
his representative of that development in a September 2002 
letter.  However, the provisions of 38 C.F.R. § 19.9 
purporting to confer upon the Board the jurisdiction to 
adjudicate claims on the basis of evidence developed by the 
Board but not reviewed by the RO were later held to be 
invalid.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Hence, in 
December 2003, the Board remanded the case to the RO via the 
Appeals Management Center (AMC), in Washington, DC, for 
completion of the actions previously requested.  The AMC 
later continued denial of the claims (as reflected in the 
April 2006 SSOC), and returned the matters to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  While residing at COPIN House during the period at issue, 
the veteran was treated on an outpatient basis at the VA 
Medical Center (VAMC).

3.  The May 1992 and July 1992 VA contracts authorizing 
payment to COPIN House for the veteran's care defines COPIN 
House service as "Halfway House Services".

4.  Prior to August 12, 1994, the veteran's PTSD was 
manifested by depression, irritability, sleep impairment, 
poor concentration, anxiety, flashbacks and nightmares, and 
social withdrawal; these symptoms suggest considerable social 
and industrial impairment


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a temporary total 
disability rating under 38 C.F.R. § 4.29 for a period of 
residence at COPIN House from May 12, 1992 to August 9, 1992, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.29, 
17.63 (2007); 38 C.F.R. §§ 17.51h, 17.53a (1992).

2.  With resolution of reasonable doubt in the appellant's 
favor, the criteria for a rating of 50 percent for PTSD, for 
the period prior to August 12, 1994, are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.130, 4.132, Diagnostic Code 9411 (as in 
effect prior to November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, VCAA notice should include information 
pertaining to the assignment of disability ratings (to 
include the criteria for all higher ratings), as well as 
information pertaining to the assignment of effective dates.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include via the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, post-rating letters dated in January and 
November 2005 provided notice to the veteran regarding what 
information and evidence was needed to substantiate the 
claims for a higher rating for PTSD and for a TTR under the 
provisions of 38 C.F.R. § 4.29, as well as what information 
and evidence must be submitted by the veteran, what 
information and evidence would be obtained by VA, and that he 
should provide evidence in his possession.  Further, the 
March 1996 SOC and the SSOCs set forth the former and revised 
criteria for higher ratings for PTSD, which is sufficient 
under Dingess/Hartman.  After the veteran was afforded 
opportunity to respond to each notice, the April 2006 SSOC 
reflects readjudication of the claims on appeal.  Hence, 
while the notice was provided after the rating actions on 
appeal, the appellant is not shown to be prejudiced by the 
timing of VCAA-compliant notice.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in a SOC or SSOC, is sufficient to cure a 
timing defect).

While it was not until the April 2006 SSOC that the claimant 
was provided notice as to how effective dates are assigned 
and the type of evidence that impacts this type of 
determination, on these facts, the timing of this notice-at 
the time of, and not followed by, the last adjudication of 
the claim for increase-is not shown to prejudice the 
appellant.  Because the Board's decision herein denies the 
veteran's claim for a TTR, no effective date is being, or is 
to be, assigned.  Accordingly, there is no possibility of 
prejudice to the appellant under the notice requirements of 
Dingess/Hartman. 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, Social Security Administration (SSA) 
records, private healthcare provider and VA medical 
statements, as well as inpatient and outpatient medical 
records from the VA Medical Center (VAMC) in Buffalo, New 
York and the Upstate New York VA Healthcare System; and 
reports of VA examination.  Also of record and considered in 
connection with the appeal are the veteran's written 
statements and those of his representative.  

The Board points out that VA has made repeated unsuccessful 
attempts to obtain the treatment records from the COPIN 
House.  The RO has so notified the veteran and asked him to 
obtain these records; however, he has not done so.  Under 
these circumstances, the Board finds that no further action 
in this regard is necessary.  In summary, the duties imposed 
by the VCAA have been considered and satisfied.  Through 
notices of the RO/AMC, the claimant has been notified and 
made aware of the evidence needed to substantiate his claims, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim herein decided.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the appellant or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters being decided, at this juncture.  See Mayfield, 20 
Vet. App. at 543 (rejecting the argument that the Board is 
without authority to consider harmless error).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Disability evaluations are determined by comparing a 
veteran's symptomatology with the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two ratings applies under a particular diagnostic 
code, the higher rating is assigned if the disability more 
closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2007).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1 (2007); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

A. Temporary Total Rating

The veteran is seeking a TTR under 38 C.F.R. § 4.29 for his 
residential treatment at COPIN House for the period from May 
12, 1992 to August 9, 1992.

A TTR will be assigned when a service-connected disability 
requires hospital treatment in a VA hospital or an approved 
hospital, or hospital observation at VA expenses, for a 
period in excess of 21 days.  38 C.F.R. § 4.29 (2007).

Subject to the provisions of paragraphs (d), (e), and (f) of 
this section this increased rating will be effective the 
first day of continuous hospitalization and will be 
terminated effective the last day of the month of hospital 
discharge (regular discharge or release to non-bed care) or 
effective the last day of the month of termination of 
treatment or observation for the service-connected 
disability.  A temporary release which is approved by an 
attending Department of Veterans Affairs physician as part of 
the treatment plan will not be considered an absence.  
38 C.F.R. § 4.29(a).  

An authorized absence in excess of 4 days which begins during 
the first 21 days of hospitalization will be regarded as the 
equivalent of hospital discharge effective the first day of 
such authorized absence.  An authorized absence of 4 days or 
less which results in a total of more than 8 days of 
authorized absence during the first 21 days of 
hospitalization will be regarded as the equivalent of 
hospital discharge effective the ninth day of authorized 
absence.  38 C.F.R. § 4.29(a)(1).  

Following a period of hospitalization in excess of 21 days, 
an authorized absence in excess of 14 days or a third 
consecutive authorized absence of 14 days will be regarded as 
the equivalent of hospital discharge and will interrupt 
hospitalization effective on the last day of the month in 
which either the authorized absence in excess of 14 days or 
the third 14-day period begins, except where there is a 
finding that convalescence is required as provided by 
paragraph (e) or (f) of this section. The termination of 
these total ratings will not be subject to § 3.105(e) of this 
chapter.  38 C.F.R. § 4.29(a)(2).  

Notwithstanding that hospital admission was for disability 
not connected with service, if during such hospitalization, 
hospital treatment for a service-connected disability is 
instituted and continued for a period in excess of 21 days, 
the increase to a total rating will be granted from the first 
day of such treatment.  If service connection for the 
disability under treatment is granted after hospital 
admission, the rating will be from the first day of 
hospitalization if otherwise in order.  38 C.F.R. § 4.29(b).  

The assignment of a total disability rating on the basis of 
hospital treatment or observation will not preclude the 
assignment of a total disability rating otherwise in order 
under other provisions of the rating schedule, and 
consideration will be given to the propriety of such a rating 
in all instances and to the propriety of its continuance 
after discharge.  Particular attention, with a view to proper 
rating under the rating schedule, is to be given to the 
claims of veterans discharged from hospital, regardless of 
length of hospitalization, with indications on the final 
summary of expected confinement to bed or house, or to 
inability to work with requirement of frequent care of 
physician or nurse at home.  38 C.F.R. § 4.29(c).  

On these total ratings, VA regulations governing effective 
dates for increased benefits will control.  38 C.F.R. 
§ 4.29(d).  

The total hospital rating if convalescence is required may be 
continued for periods of 1, 2, or 3 months in addition to the 
period provided in paragraph (a) of this section.  38 C.F.R. 
§ 4.29(e).  Extension of periods of 1, 2, or 3 months beyond 
the initial 3 months may be made upon approval of the 
Veterans Service Center Manager.  38 C.F.R. § 4.29(f).  

Meritorious claims of veterans who are discharged from the 
hospital with less than the required number of days but need 
post-hospital care and a prolonged period of convalescence 
will be referred to the Director, Compensation and Pension 
Service, under 38 C.F.R. § 3.321(b)(1).  38 C.F.R. § 4.29(g).  

In the present case, service connection was in effect for 
PTSD, with a 30 percent rating assigned from January 1, 1971 
and a 70 percent rating assigned from  November 1, 1994.  The 
RO awarded a TTR for hospitalization for PTSD at the Buffalo 
VAMC for the period from August 12, 1994 to October 31, 1994, 
The veteran contends that the May 1992 and July 1992 
authorizations for payment, signed by VA's Chief of 
Psychiatry, establish that he is entitled to a TTR during the 
period in question.  He and his representative contend that 
the veteran's residence in COPIN House during this time frame 
constitutes hospitalization at an "approved hospital", for 
purposes of authorizing a TTR under the provisions of 
38 C.F.R. § 4.29.  However, the May 1992 and July 1992 
authorizations for payment reflect authorization for 
"halfway house" services, not hospitalization.  VA 
regulations do not defined what a "halfway house" is, but 
do define "community residential care."  38 C.F.R. 
§§ 17.61, 17.62, 17.63 (2007); 38 C.F.R. §§ 17.51h, 17.51i 
(1992).  These regulations, both current and as codified in 
1992, restrict community residential care to veterans who are 
not in need of hospitalization.  Notably, under 38 C.F.R. 
§ 17.61(b), one prerequisite to community residential care is 
that the veteran "[did] not need hospital or nursing home 
care."  Thus, the regulatory definition of community 
residential care as a type of care restricted to an 
individual who does not require hospitalization is 
unfavorable to the veteran's claim for a TTR under the 
provisions of 38 C.F.R. § 4.29.

As the veteran's representative contends, VAOPGCPREC 24-91, 
56 Fed. Reg. 25,160 (March 11, 1991) does conclude that VA 
has the authority to establish residential treatment centers 
for the treatment and rehabilitation of patients with 
substance abuse or psychiatric problems and that such 
facilities would be considered "part of the VA health care 
system."  However, this opinion does not state that 
residence in such facilities (to include halfway houses) 
would constitute "hospital treatment" in an "approved 
hospital" or "hospital observation" for purposes of 
awarding a TTR under the provisions of 38 C.F.R. § 4.29.  
Rather, the opinion envisions a scenario where a veteran 
would reside at the halfway house or other facility while 
continuing to be "carried" as an inpatient at a VA 
hospital.  In the instant case, the veteran was not 
"carried" as an inpatient at the VA hospital.  Instead, he 
was treated as an outpatient, as reflected in the May 12, 
1992 discharge summary and doctor's orders, which showed that 
the veteran was scheduled for mental health clinic 
appointments on May 22, 1992 and June 10, 1992, and eye and 
orthopedic clinic appointments on June 8, 1992.  

This is confirmed in a February 1993 opinion rendered by the 
Director of the Compensation and Pension Service.  The 
Director indicated that, after reviewing the issue of 
entitlement to TTR under 38 C.F.R. § 4.29 based on the 
veteran's residence at COPIN House, a halfway facility used 
by the Buffalo VAMC on a contractual basis, the veteran's 
placement at the COPIN House was not intended to be a 
continuation of his hospitalization or post-hospital 
convalescent care.  The Director added that the level of care 
at the COPIN House does not equate to "hospitalization" or 
"post-hospitalization care and a prolonged period of 
convalescence" under paragraph 29 of the rating schedule.  
He concluded that there is no entitlement to a temporary 100 
percent rating for the veteran's continued care at this 
facility.

The Board also notes that the term "hospital observation" 
is not defined by governing law or regulation.  However, the 
governing legal authority does indicate when hospital 
observation is authorized.  Hospitalization for observation 
and physical (including mental) examination may be 
effectuated when requested by an authorized official or when 
found necessary in examinations of the following persons: 
claimants or beneficiaries of VA for purposes of disability 
compensation, pension, participation in a vocational 
rehabilitation program under 38 U.S.C.A. § 1711(a), and 
government insurance; claimants referred to a diagnostic 
center for study to determine the clinical identity of an 
obscure disorder; VA employees when needed to determine their 
fitness to perform their official duties; claimants or 
beneficiaries of other Federal agencies under certain 
circumstances; and pensioners of nations allied with the 
United States in World War I and World War II.  38 C.F.R. 
§ 17.41 (2007).  There is no evidence or allegation that the 
veteran falls, or fell, into any of the categories described 
in 38 C.F.R. § 17.41.  Accordingly, his stay at COPIN House 
could not have been intended as a period of "hospital 
observation," and the Board cannot find that such stay met 
the criteria for a period of "hospital observation."  

Accordingly, VAOPGCPREC 24-91 does not dictate, or even 
support, a conclusion that residence at COPIN House 
constituted "hospital treatment" in an "approved 
hospital", or "hospital observation".  See 38 C.F.R. § 
17.41.

The record also shows that, in a June 1992 memorandum for 
extension of contract period, the Director of COPIN House 
recommended that the veteran's contract be extended 30 days 
for the following reasons: requires a structured, therapeutic 
environment with peer support while continuing effort in 
sobriety; requires monitoring of medication dosages and 
possible side effects, until a ma[x]imum therapeutic effect 
is achieved; and needs a structured therapeutic environment 
enabling the veteran to continue working on his low self-
esteem, and his depressive episodes.  

In a June 1994 response to the RO's request for treatment 
records, the same Clinical Director of the COPIN House 
confirmed that the veteran was a resident of the COPIN House 
from May 12, 1992 to August 9, 1992, that he participated in 
all areas of treatment, and that he had diagnoses of PTSD, 
chronic, and substance abuse, in remission.  Moreover, as 
noted earlier, the RO has been unable to procure further 
evidence as to the nature of the veteran's residence at COPIN 
House during the period in issue, even though he has filled 
out signed release forms concerning such treatment.  The lack 
of specific evidence as to the veteran's daily treatment or 
therapy at COPIN House does not support a determination that 
his treatment there was equivalent to "hospitalization" for 
purposes of 38 C.F.R. § 4.29.  

In view of the evidence and considerations noted above, the 
Board must conclude that the veteran's period of residence at 
COPIN House from May 12, 1992 to August 9, 1992 is not shown 
to constitute hospital treatment at an approved hospital for 
VA purposes.  Accordingly, the claim of entitlement to a TTR 
under 38 C.F.R. § 4.29 for a period of residence at COPIN 
House from May 12, 1992 to August 9, 1992, must be denied.  
In reaching this conclusion, the  Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the competent evidence is against the 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990). 

B.  Increased Rating for PTSD

On March 8, 1994, the RO received the veteran's claim for an 
increased rating for PTSD, in which he noted that he had been 
hospitalized at the Buffalo VAMC and had received residential 
treatment at COPIN House in 1992.  

In a May 1971 rating decision issued in June 1971, the RO, 
inter alia, granted service connection and assigned an 
initial 30 percent rating for PTSD, effective January 1, 
1971.  Subsequently, the veteran was awarded a TRR for 
hospitalization for PTSD under the provisions of 38 C.F.R. 
§ 4.29 for the period from August 12, 1994 to October 31, 
1994, a TDIU for his service-connected disabilities (to 
include PTSD), effective October 1, 1993, and a 70 percent 
rating for PTSD from November 1, 1994 with which he indicated 
his satisfaction.  Thus, the period at issue is for the 
period prior to August 12, 1994, during which time a 30 
percent rating for PTSD was in effect. 

The ratings for the appellant's PTSD have been assigned under 
Diagnostic Code (DC) 9411.  However, the actual criteria for 
rating psychiatric disorders, to include PTSD, were revised 
effective November 7, 1996.  As there is no indication that 
the revised criteria are intended to have a retroactive 
effect, the Board has the duty to adjudicate the claim only 
under the former criteria for any period prior to the 
effective date of the new diagnostic codes.  See Wanner v. 
Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 
7-2003 (2003).

In evaluating the appellant's PTSD, the Board has also 
considered the Global Assessment of Functioning (GAF) scores 
assigned, and the definition of those scores.  According to 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), the GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  There is no question 
that the GAF score and the interpretations of the score are 
important considerations in rating a psychiatric disability.  
See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF 
scores assigned in a case, like an examiner's assessment of 
the severity of a condition, is not dispositive of the 
evaluation issue; rather, they must be considered in light of 
the actual symptoms of the veteran's disorder (which provide 
the primary basis for the rating assigned).  See 38 C.F.R. § 
4.126(a).  

Prior to November 7, 1996, the rating criteria for rating 
psychoneurotic disorders, to include PTSD, provided as 
follows:

A 30 percent rating is assignable when there is definite 
impairment in the ability to establish or maintain effective 
wholesome relationships with people, or when by reason of 
psychoneurotic symptoms there is such reduction in 
initiative, flexibility, efficiency, and reliability as to 
produce definite industrial impairment.  See 38 C.F.R. § 
4.132(as in effect prior to November 7, 1996).  The term 
"definite" was defined as "distinct, unambiguous, and 
moderately large in degree," and as representing a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  O.G.C. Prec. 9-93, 59 
Fed. Reg. 4752 (1994).  See also Hood v. Brown, 4 Vet. App. 
301 (1993).  

A 50 percent rating is assignable when the ability to 
establish and maintain effective or favorable relationships 
with people is considerably impaired, or when by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  See 38 C.F.R. § 4.132.
A 70 percent rating is assignable when the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired, or when the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  Id.

A 100 percent rating is assignable when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community, or for 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities, such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; demonstrably unable to obtain or retain 
employment.  Id.  These criteria represent 3 independent 
bases for granting a 100 percent rating.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996). 

Between February 12, 1992 and March 26, 1992, the veteran was 
hospitalized at the Buffalo VAMC for alcohol and cocaine 
detoxification.  The veteran reported that he had been 
separated for three months from his third wife, an alcoholic.  
He stated that all of his problems appeared to stem from his 
recurrent dreams, tossing and turning, his nightmares, and 
his subsequent alcohol and substance abuse.  On mental status 
examination, the veteran was alert and oriented times three.  
He was well groomed and very well mannered.  His speech was 
coherent and spontaneous.  His mood was good; his affect was 
appropriate.  He had good concentration with good recent and 
remote memory.  The veteran was able to abstract.  He denied 
any auditory or visual hallucinations or ideations.  The 
veteran had good insight; his judgment appeared fair.  
Although he was angry many times during his hospitalization 
it was noted that it was appropriate and relevant.  

Less than two weeks after discharge, in April 1992, the 
veteran complained of flashbacks but was noted to be abusing 
alcohol and cocaine.  He was not suicidal or homicidal.  
There was no evidence of psychosis or acute distress.  He was 
oriented to person, place and time. 

From May 5, 1992 to May 12, 1992, the veteran was again 
admitted for detoxification claiming that he "needed to get 
away from it all".  He admitted to depression at times with 
no recent suicidal ideation or history of attempts, except 
for excessive use of alcohol and cocaine and occasional use 
of marijuana.  The veteran was monitored closely during the 
first couple of days after admission and showed no signs or 
symptoms of withdrawal.  It also was noted that he did not 
need the chemical dependence program at that time, and he was 
referred to the COPIN House for after- and long-term care.  
The discharge summary reflected that the veteran could resume 
his prior employability status.

On June 1992 SSA examination, the veteran was neatly groomed, 
cooperative and attentive.  His speech was coherent, relevant 
and goal-directed.  His affect was euthymic.  The veteran 
described frequent bouts of irritability, rage and mild sense 
of confusion with or without provocation.  Often he was 
afraid of losing control, meaning physical aggression.  He 
reported having been sober about two months.  He was alert, 
oriented, and memory functions were good.  Intellectual 
functions were adequate.  Reasoning, judgment and insight 
were good. 

A March 1994 VA outpatient record reflects that the veteran 
had started drinking again and only stopped recently and had 
starting seeing the provider for depression and anxiety.

From August 12, 1994 to October 17, 1994, the veteran was 
hospitalized because he had problems coping with the 
separation from his third wife and attempted to overdose on 
cocaine and went to the hospital to prevent himself from 
attempting suicide again.  He reported suffering from 
flashbacks in June and August 1994 and from sleep disturbance 
(sleeping three or four hours a night).  The veteran stated 
that he had difficulty maintaining close relationships and 
trusting others and reported avoiding situations that 
reminded him of Vietnam.  He also reported a history of 
violent behavior, but only when he was under the influence of 
drugs or alcohol.  The veteran stated that he had difficulty 
at employment due to his drug and alcohol usage and that he 
had difficulty with authority.  He reported that he tried to 
make an effort and had held various jobs, some for extended 
periods of time.  Prior to coming to the hospital, he had 
been drinking an excessive amount of wine and beer and had 
abused cocaine on a near daily basis.  Initially, he was 
placed in the chemical dependency program and then 
transferred over to the PTSD program.  While there, he 
established a good working relationship with the staff and 
fellow combat veterans.  He was attentive during the modules.  
At times, he would withdraw but was able to engage others 
when his mood improved.  The veteran appeared to have better 
insight and improved motivation.  It was important to note 
that he continued to have a full range of PTSD 
symptomatology.  There was no indication of psychosis or 
mania and the veteran denied any suicidal or homicidal 
ideation upon discharge.  

During an October 1994 VA mental disorders examination, the 
veteran reported that he had not worked for three or four 
years and that he had stopped working because  his leg kept 
knocking him and he could not function.  The veteran is also 
service-connected for a left hip disability.  The VA examiner 
noted that the veteran had a long history of drug and alcohol 
problems, for which he had been hospitalized multiple times 
for various detoxifications and rehabilitations and was 
currently hospitalized for the same.  He denied any major 
problems, except that he occasionally did not sleep well and 
had flashbacks.  The last time he had a flashback was in 
February 1994, but he did not remember his bad dreams.  The 
veteran felt that drugs and alcohol were his main problems.  
He was depressed over his separation from his wife.  He was 
suicidal upon admission.  The veteran reported that his wife 
left him because he hit her and because he was doing drugs 
and alcohol.  The veteran stated that, if  he took his 
Amitriptyline, it really helped him and prevented all his 
PTSD problems.  

On examination, the veteran was well dressed and well 
groomed.  He was pleasant and cooperative, coherent and 
relevant, with no evidence of hallucinations or delusions.  
The veteran was oriented to time, person and place.  He had 
no suicidal or homicidal ideations.  His insight and 
adjustment were fair.  The examiner diagnosed polysubstance 
abuse and PTSD and noted that drugs and alcohol might be the 
primary problem and that, if the veteran achieves sobriety,  
he would be in a stable mind.

Comparing the manifestations of the veteran's PTSD prior to 
August 12, 1994, to the applicable criteria in effect prior 
to November 7, 1996, and affording the veteran the benefit of 
the doubt, the Board finds that the veteran's PTSD symptoms 
meet the former criteria for a 50 percent rating.  

In this regard, the veteran's symptoms included depressed 
mood, irritability, sleep impairment, poor concentration, 
anxiety, flashbacks and nightmares, and social withdrawal.  
These symptoms caused the veteran's ability to establish or 
maintain effective or favorable relationships with people to 
be considerably impaired, but this ability was not severely 
impaired.  During hospitalization in early 1992, the veteran 
reported that he had worn out his welcome at his brother's 
and sister's house, with whom he had been staying, because of 
his drinking history and his violent outburst behavior.  
Although the veteran was not found to have any close friends, 
while seeking treatment primarily for his substance abuse the 
veteran was cooperative and engaged others when his mood 
improved.

In addition, his symptoms were shown to result in 
considerable industrial impairment.  In this regard,  the 
veteran reported that he had held several jobs for extended 
periods of time and that his employment difficulties were due 
to his hip or drug and alcohol problems.  Further, his 
insight and judgment were found to be fair.  He had good 
personal hygiene, was alert and oriented in all spheres, was 
coherent and logical, was not psychotic, and denied any 
hallucinations.  The veteran also did not have any suicidal 
or homicidal ideation during the period in issue until just 
before his hospitalization in August 1994.  

The Board also points out that the veteran was assigned GAF 
scores of 80 to 90 in the past, but that the March 1992 VA 
hospital discharge report reflects an assigned GAF of about a 
61 in GAF scores from 61 to 70 are indicative of mild 
symptoms (such as depression and insomnia) and impairment, 
and GAF scores from 51 to 60 are reflective of moderate 
symptoms (such as flat affect, circumstantial speech, and 
occasional panic attacks) and impairment.  The reduction in 
scores indicates decreased functioning and, hence, increased 
disability.  While, arguably, the GAF of "about 61" appears 
to contemplate somewhat less impairment than that 
contemplated in a 50 percent rating, given the symptoms 
shown, the assigned GAF, alone, does not preclude the 
assignment of a higher rating.  See 38 C.F.R. § 4.126(a).  

The Board notes, however, that, at no time during the period 
under consideration was the criteria for more than a 50 
percent rating met.  As noted above, the next higher, a 70 
percent rating is assignable when the ability to establish 
and maintain effective or favorable relationships with people 
is severely impaired, or when the psychoneurotic symptoms are 
of such severity and persistence that there is severe 
impairment in the ability to obtain or retain employment.  
Although the veteran was socially withdrawn, during group 
therapy he was able to engage others.  Moreover, the Board 
notes that during most of the period in issue, the veteran 
was in residential or group therapeutic type treatment 
programs, where he had to interact with others.  Further, the 
veteran admitted that he resigned from his last job because 
of his hip problems and that most of his difficulties with 
employment stem from his abuse of drugs and alcohol not his 
PTSD symptomatology.  Finally, as indicated above, the GAF of 
"about 61" assigned during the period in question clearly 
provides no basis for assignment of a rating even greater 
than 50 percent.  As, for the period under consideration, the 
former criteria for the next higher, 70 percent, rating are 
not met, it logically follows that the criteria for the 
maximum 100 percent rating are likewise not met.  

Accordingly, considering the above, and with resolution of 
all reasonable doubt in the appellant's favor, the criteria 
for a 50 percent rating for PTSD, for the period prior to 
August 12, 1994, are met.


ORDER

A temporary total rating under 38 C.F.R. § 4.29 for a period 
of residence at COPIN House from May 12, 1992 to August 9, 
1992, is denied.  

A 50 percent rating for PTSD, for the period prior to August 
12, 1994, is granted, subject to the law and regulations 
governing the payment of VA compensation benefits. 



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


